Citation Nr: 0508201	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-34 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for status post 
umbilical hernia repairs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
July 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision.  The veteran 
filed a notice of disagreement in May 2002, the RO issued a 
statement of the case in October 2003, and the veteran filed 
a timely substantive appeal in December 2003.

The claim for service connection for a psychiatric 
disability, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's status post umbilical hernia repairs disability 
has not objectively been manifested by a weakened abdominal 
wall; the veteran has no complaints concerning surgical 
scarring.  


CONCLUSION OF LAW

A compensable rating for status post umbilical hernia repairs 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7339 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a combination of a letter dated in September 2001, 
the notice of the decision appealed and the copy of the 
rating decision provided the veteran and the statement of the 
case.  These documents collectively listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claim could be granted, the analysis of the facts 
as applied to those criteria, and the content of the 
pertinent regulations implementing the law concerning VA's 
notice and duty to assist obligations.  These regulations 
include a description of what information and evidence would 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertained to the claim.  
Although this notice was not accomplished in its entirety 
prior to the decision appealed, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  He is 
represented by a service organization, he appeared and 
offered testimony at a hearing as to the merits of his 
claims, and thereafter was granted an extension of time in 
order to submit additional evidence, which he (through his 
representative) did.  For these reasons, to decide the appeal 
would not be prejudicial error to the veteran. 

During the course of this appeal, the RO has obtained and 
reviewed pertinent VA medical records.  The Board is 
satisfied that VA has made a reasonable effort to obtain 
relevant records identified by the veteran.  38 U.S.C.A. §  
5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

The veteran underwent a thorough examination of his abdomen 
(specifically related to hernia complaints) during an August 
2001 VA outpatient visit.  The report of this examination was 
carefully reviewed by the Board (along with other VA medical 
records).  VA has made a reasonable effort to have the 
veteran examined.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In July 2004, a hearing was held before the undersigned, who 
is the veterans law judge rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  The Board has reviewed the transcript 
of this hearing.   

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim to conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

II.  Claim for compensable rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.  

While on active duty in December 1989, the veteran underwent 
an umbilical hernia repair.  In November 1990, the hernia 
recurred and was again repaired.  By a September 1992 rating 
decision, the RO granted service connection for umbilical 
hernia repair times two and assigned a noncompensable rating 
for this disability under Diagnostic Code 7339. 

Under this rating criteria, when post-operative wounds of the 
hernia have healed, and there is no disability or indication 
of the need for a supporting belt, a noncompensable rating is 
assigned.  A 20 percent rating is assigned for a small 
hernia, not well-supported by belt under ordinary conditions, 
or for a healed hernia or postoperative wounds with weakening 
of the abdominal wall and an indication of the need for a 
supporting belt.  38 C.F.R. § 4.114, Diagnostic Code 7339.

The evidence in this case includes a VA record dated in 
August 2000 indicating that the veteran was seeking a hernia 
belt.  At an August 2001 VA outpatient visit, he reported 
that he did not have any pain when his hernia was down, but 
that when it "pops out," he felt pain.  He complained of 
pain and an increase in the size of his bulge with coughs, 
sneezing, and exercise.  Examination revealed an obese 
abdomen, positive bowel sounds, and mild tenderness to 
palpation of the right lateral aspect of the prior hernia 
repair scar.  No bulges, masses, or hernias were palpated, 
however.  The veteran's pain was noted to probably result 
from his previous procedures.  He was to return to the VA 
clinic in two months to reevaluate possible recurrence.  A VA 
record dated in May 2002 indicates that the veteran was 
seeking a hernia belt replacement.    

At his July 2004 Board hearing, the veteran asserted that his 
second hernia surgery had left him with weakened abdominal 
walls.  He said that anything that caused him to contract the 
abdominal walls (such as strenuous activity) frequently 
caused pain.  He said that he sometimes found it necessary to 
wear a supporting belt when doing strenuous activity (he was 
not wearing it during the hearing).  He said he took pain 
medication for relief as needed.  He indicated that his 
surgical scarring did not cause him any trouble.  He said 
that he last sought treatment for this condition in 2002, but 
that physicians would always tell him that his condition was 
sound and that the hernia had not recurred.    

This evidence reflects that the veteran's symptoms do not 
meet the criteria for a compensable rating for his healed 
hernia condition under Diagnostic Code 7339.  Although there 
are "indications" that he needs a supporting belt (namely 
the requests for belts in August 2000 and May 2002), there is 
no objective evidence of actual abdominal weakening.  On his 
one outpatient treatment visit during this appeals period (in 
August 2001), no mention was made of abdominal weakness and, 
other than mild tenderness, he was found to have no bulges, 
masses, or hernias.  Due to the lack of evidence of actual 
abdominal weakness, a compensable rating for the hernia 
disability is not warranted under Diagnostic Code 7339.  

Because all potentially applicable diagnostic codes must be 
considered when evaluating a service-connected disability, 
the Board would normally also discuss the rating criteria 
pertaining to surgical scars.  However, because the veteran 
has specifically stated that his scarring does not cause him 
any trouble, and because no complaints or findings pertaining 
to his scarring have been made in an outpatient setting, 
consideration of the rating criteria relating to scars is 
unnecessary.  

In conclusion, the Board finds that a compensable rating for 
status post umbilical hernia repairs is not warranted.  While 
the Board has considered the doctrine of benefit of doubt, 
the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. 
§ 5107.

ORDER

A compensable rating for status post umbilical hernia repairs 
is denied.

REMAND

The veteran is essentially seeking service connection for a 
psychiatric disability, to include PTSD.  At his July 2004 
Board hearing, he submitted a written statement from his 
mother, in which she discussed her interactions with and 
impressions of the veteran before, during, and after service.  
The veteran specified that he was not waiving prior RO 
consideration of this evidence, so a remand is necessary.

Service medical records are negative for complaints or 
findings of psychiatric symptoms.  The veteran appears to 
have first been diagnosed as having a psychiatric condition 
(psychotic disorder, NOS) following a VA psychiatric 
hospitalization in 1998.  He was subsequently diagnosed as 
having paranoid schizophrenia.  Yet the claims folder also 
includes VA medical records (such as one dated in August 
2000) reflecting a diagnosis of PTSD, based on an in-service 
stressor.  The veteran has reported that in August 1989, 
while training with the 16th Engineering Battalion in 
Germany, he disconnected the brakes of a disabled armored 
personnel carrier when it began uncontrollably rolling 
downhill.  The veteran apparently jumped aboard and 
unsuccessfully attempted to stop the runaway vehicle, which 
eventually slammed into a tree.  The veteran has not claimed 
that he was injured in this incident, but has repeatedly 
suggested that this is when his psychiatric condition first 
began.  He has submitted a photograph depicting a vehicle 
amidst some broken trees, with handwritten notes indicating 
that the photograph was taken during annual training in 
Wildflicken, Germany, on August 20, 1989, and that it 
depicted "Vehicle #A230."  He has also submitted an Army 
"Certificate of Achievement" which indicates that he was 
the squad leader of the 3rd Squad, Second Platoon, Alpha 
Company, 16th Engineer Battalion in August 1989, and that his 
squad was involved in a sapper stakes competition of the 
United States Army, Europe.  

To the extent reasonably possible, the AMC should attempt to 
verify the veteran's stressor incident with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
Thereafter, if appropriate, a new VA psychiatric examination 
should be scheduled (as detailed below).  

During a an April 2001 VA outpatient visit, the veteran 
reported that he had receiving disability benefits from the 
Social Security Administration (SSA) since January 2001.  The 
RO has not attempted to obtain the veteran's SSA records, and 
these documents might prove pertinent.  Thus, the AMC should 
obtain from the SSA the administrative decision and medical 
records used as a basis to evaluate the veteran's claim for 
disability benefits.  See 38 C.F.R. § 3.159 (c)(2); Hayes v. 
Brown, 9 Vet. App. 67 (1996).  
 
Accordingly, the Board remands this case for the following:

1.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressor.  Advise him that, if possible, 
he should provide names of other 
individuals who were also present during 
the runaway A230 incident of August 1989.  
Let him know that he can submit 
statements from fellow service members or 
others who witnessed or knew of the 
incident, or who can confirm the 
veteran's proximity to the incident.

2.  If, and only if, the veteran provides 
sufficient information, contact the 
USASCRUR or other appropriate 
organization and attempt to verify his 
stressor(s). 

3.  Request, from the SSA, administrative 
decision(s), examination report(s), and 
other underlying medical records relied 
upon in determining whether the veteran 
was entitled to Social Security benefits, 
as well as any records of subsequent 
reassessment.  Once obtained, permanently 
associate all documents with the claims 
folder.

4.  Thereafter, schedule a new VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should review the veteran's 
medical history and the information 
concerning any verified stressors and 
conduct all necessary special studies or 
tests including appropriate psychological 
testing and evaluation.  The following 
questions should be answered: 

a.  Does the veteran meet the DSM-IV 
criteria for PTSD?  If so, can the 
PTSD be related to a verified 
stressor or stressors, or in any 
case is it considered related to the 
track vehicle accident the veteran 
has described in which no one was 
injured?

b.  If the veteran does not have 
PTSD, does he have another current 
psychiatric disability?  If so, is 
it at least as likely as not (i.e., 
at least a 50 percent probability) 
that this psychiatric disability (i) 
had its onset in service, or (ii) 
had its onset within one year after 
discharge in July 1992? 

5.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

6.  Thereafter, provide the veteran and 
his representative with a supplemental 
statement of the case concerning the 
claim for service connection for a 
psychiatric disability, to include PTSD.  
The supplemental statement of the case 
must discuss all relevant actions taken 
on the claims for benefits, summarize the 
evidence (including the statement of the 
veteran's mother submitted at the July 
2004 Board hearing), and reference all 
pertinent legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 


(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.

	                  
_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


